           Case 2:18-cv-04003-SMB Document 40 Filed 12/26/18 Page 1 of 5



 1   Thomas Retzlaff
     PO Box 46424
 2   Phoenix, AZ 85063-6424
     P: (210) 317-9800
 3
     Email: retzlaff@texas.net
 4
     Defendant, Pro se
 5

 6
                         IN THE UNITED STATES DISTRICT COURT FOR THE
 7                                   DISTRICT OF ARIZONA
                                       PHOENIX DIVISION
 8

 9
     JASON LEE VAN DYKE,                            Case No.: 2:18-cv-04003-SMB
10
                   Plaintiff,
11
     vs.                                            NOTICE OF ARREST WARRANT FOR
12                                                  PLAINTIFF JASON LEE VAN DYKE
     THOMAS CHRISTOPHER RETZLAFF A/K/A
13
     DEAN ANDERSON,
14
                   Defendant.
15

16

17   1.     Plaintiff is Jason Lee Van Dyke; defendant is Thomas Christopher Retzlaff.
18

19   2.     On September 14, 2018, Van Dyke was arrested by the Oak Point, Texas, police
20
     department for filing a false police report regarding the theft of firearms as a part of an
21

22   insurance fraud scheme. See attached Exhibit 1. Van Dyke was released on a $1,000
23
     bond. Exhibit 2.
24

25

26

27

28


                   NOTICE OF ARREST WARRANT FOR PLAINTIFF VAN DYKE- 1
           Case 2:18-cv-04003-SMB Document 40 Filed 12/26/18 Page 2 of 5



 1   3.     On December 12, 2018, Van Dyke contacted Retzlaff and said that he was going
 2
     to murder him as a result of Retzlaff being a witness against Van Dyke in a disbarment
 3

 4   proceeding involving the State Bar of Texas. 1 See attached Exhibits 3 and 4.
 5

 6   4.     In these emails, Van Dyke “cc’d” the following individuals:
 7
                a) Kristin Brady (the State Bar attorney prosecuting Van Dyke);
 8
                b) Linda Acevedo (Chief Disciplinary Counsel for the State Bar of Texas);
 9

10              c) John Council (Senior Reporter for Texas Lawyer magazine, which is a
11
                   publication owned by American Lawyer Media);

12              d) William Sommer (reporter for The Daily Beast); and,
13
                e) Walker Wicevich (Special Agent with the Federal Bureau of Investigation
14
                   in Phoenix). 2
15

16

17

18

19

20          1
                    As a result of Retzlaff’s complaint, disbarment proceedings have been initiated in a
     proceeding styled Texas Comm’n for Lawyer Discipline v. Jason Lee Van Dyke, Case No.
21
     201707583, pending before the District 14 Grievance Committee – Evidentiary Panel 14-2, in Denton
22   County, Texas. This matter is set for trial on February 22, 2019.
            2
23                  The reason why Van Dyke “cc’d” all of these individuals is unknown. It should be
     noted, however, that Van Dyke has made several attempts at getting Retzlaff “swatted”. Specifically,
24   Van Dyke, along with James McGibney of San Jose, CA, Philip Klein of Nederland, TX, and John
25
     Morgan of Beaumont, TX, have made a series of false reports to the FBI and many other law
     enforcement agencies in an effort to get Retzlaff wrongfully charged with crimes. This has been
26   going on for several years. The purpose of this is because all of these individuals have filed a series
     of SLAPP litigation against Retzlaff, which has been orchestrated and filed by Van Dyke and
27   Morgan, (who are both attorneys), on behalf of their clients Klein and McGibney. Getting Retzlaff
28
     and his family “swatted” is a part of their litigation strategy and is designed to give them an unfair
     advantage over Retzlaff in this high stakes, multimillion-dollar litigation.
                    NOTICE OF ARREST WARRANT FOR PLAINTIFF VAN DYKE- 2
          Case 2:18-cv-04003-SMB Document 40 Filed 12/26/18 Page 3 of 5



 1   5.    Retzlaff immediately contacted law enforcement, as well Paul Johnson (the
 2
     Denton County District Attorney). Mr. Johnson directed his staff to immediately file a
 3

 4   motion to revoke Van Dyke’s bond. Exhibit 5.
 5

 6   6.    Van Dyke was then ordered to appear in Denton County Court at Law # 5 on
 7
     December 21, 2018, at 1:30pm. However, Van Dyke failed to appear and his bond
 8
     was revoked and a new warrant for his arrest was issued, with No Bond ordered.
 9

10   Exhibits 6 - 8. He and all of his guns have disappeared – police are hunting for him.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                  NOTICE OF ARREST WARRANT FOR PLAINTIFF VAN DYKE- 3
          Case 2:18-cv-04003-SMB Document 40 Filed 12/26/18 Page 4 of 5



 1   7.    Obviously, Van Dyke learned that he was likely going to be arrested on new
 2
     felony charges for his role in witness tampering, via inter-state commerce, in violation
 3

 4   of Title 18 U.S.C. § 1512 and/or Texas Penal Code § 36.05. As the Court will recall,
 5   Van Dyke is the leader of a violent white supremacist group called the Proud Boys.
 6
     See ECF 19-1 – Press Release from the Proud Boys.
 7

 8
     8.    Retzlaff bring this to the Court’s attention because oral argument has been
 9

10   requested on his anti-SLAPP motion (ECF 13).
11

12   9.    Retzlaff still wants oral arguments on his motion, because to deny it would be to
13
     give Van Dyke a ‘reward’ for his despicable conduct and would also give him an
14

15   unfair advantage over Retzlaff, who is pro se and who is not a lawyer. He just does
16
     not want to get murdered in the process, outside somewhere or on his way to the
17

18
     courthouse.

19

20

21
            Respectfully submitted,

22

23

24

25
     Dated: December 26, 2018               By:_____________________________________
26                                                Thomas Retzlaff
                                                  Defendant, In Pro Per
27

28


                   NOTICE OF ARREST WARRANT FOR PLAINTIFF VAN DYKE- 4
       Case 2:18-cv-04003-SMB Document 40 Filed 12/26/18 Page 5 of 5



 1                              CERTIFICATE OF SERVICE
 2

 3          I certify that on December 26, 2018, a copy of this document was electronically filed on

 4   the CM/ECF system, which will automatically serve a Notice of Electronic Filing on the
 5
     following attorney in charge for plaintiff Jason Lee Van Dyke:
 6
            Jason L. Van Dyke, pro se, Email: jason@vandykelawfirm.com.
 7
            I certify that Jason L. Van Dyke is a registered CM/ECF user and that service will be
 8

 9   accomplished by the CM/ECF system.

10

11

12

13

14
                                             By:_____________________________
15
                                             Thomas Retzlaff
                                             Defendant, In Pro Per
16

17

18

19

20

21

22

23

24

25

26

27

28


                NOTICE OF ARREST WARRANT FOR PLAINTIFF VAN DYKE- 5
